 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL CA. Bar No. 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4
     BEN A. PORTER, WA. Bar No. 14195
 5   Special Assistant United States Attorney
 6
           160 Spear Street, Suite 800
           San Francisco, California 94105
 7         Telephone: (415) 977-8979
 8         Facsimile: (415) 744-0134
           E-Mail: Ben.Porter@ssa.gov
 9
           Attorneys for Defendant
10
                              UNITED STATES DISTRICT COURT
11
                             EASTERN DISTRICT OF CALIFORNIA
12                                SACRAMENTO DIVISION
13
                                                           )
14
     BONNIE DUARTE,                                        ) Case No.: 2:19-cv-01019-AC
                                                           )
15
             Plaintiff,                                    )     STIPULATION AND
                                                           )     PROPOSED ORDER FOR
16
             v.                                            )     EXTENSION OF TIME
                                                           )
17                                                         )
     ANDREW SAUL,                                          )
18   Commissioner of Social Security,                      )
                                                           )
19                                                         )
                     Defendant.                            )
20                                                         )
                                                           )
21                                                         )
22           IT IS HEREBY STIPULATED, by and between the parties, through their

23   counsel of record, that the time for Defendant to file his Cross-Motion for

24   Summary Judgment and Memorandum in Support of Defendant’s Cross-Motion be

25   extended thirty (30) days from December 25, 2019, the date Defendant’s Cross-

26   Motion for Summary Judgment is currently due based on Plaintiff’s filing of his

27   Motion for Summary Judgment on November 25, 2019, to January 24, 2020. This

28   is Defendant's first request for an extension of time. Defendant respectfully
     requests this additional time because Defendant’s counsel’s father has become
     Stip Ext. & Proposed Order - 2:19-cv-01019-AC   -1-
 1   gravely ill and counsel needs additional time to attend to and care for his father.
 2   The parties further stipulate that Plaintiff shall have twenty (20) days from service
 3   of Defendant’s opposition brief in which to file his reply brief.
 4
 5   Dated: December 20, 2019                 /s/ Jonathan O. Pena*
                                              JONATHAN O. PENA,
 6                                            Attorney for Plaintiff
 7                                            (*as authorized via e-mail on December 20, 2019)
 8
 9   Dated: December 20, 2019,                         Respectfully submitted,
10
11
                                              MCGREGOR W. SCOTT
12                                            United States Attorney
13
                                              DEBORAH LEE STACHEL
                                              Regional Chief Counsel, Region IX
14                                            Social Security Administration
15
                                              By:      /s/ Ben A. Porter
16
                                                                        BEN A PORTER
17                                            Special Assistant U.S. Attorney
                                              Attorneys for Defendant
18
19
20                                                   ORDER
21
22   APPROVED AND SO ORDERED:
23
     Dated: December 23, 2019
24
25
26
27
28


     Stip Ext. & Proposed Order - 2:19-cv-01019-AC   -2-
